 
 
Exhibit 10.7
 
Premises Leaseback Agreement


This Premises Lease Agreement (the “Agreement”) is entered into as of  August
26, 2008 by and among the following parties:


Party A (the Lessor): Henan Kaifeng High Pressure Valve Co., Ltd (河南开封高压阀门有限公司)
Domicile: No. 93, West Xin Song Road, Kaifeng City, Henan Province
Legal Representative: Fang, Siping
Facsimile: 0378-2913714


Party B (the Lessee): Kaifeng High Pressure Valve Steel Casting Limited
Liabilities Company (开封高压阀门铸钢有限责任公司)
Domicile: No. 93, West Xin Song Road, Kaifeng City, Henan Province
Legal Representative: Zhang, Peizhuang
Facsimile: 0378-2995646


Party A and Party B are referred to herein as the "Parties" collectively and as
a "Party" individually.


Whereas,


1  
Party A is a duly established foreign invested enterprise.  It owns the land use
right to the land lot located at No. 93, Xin Song Road, Kaifeng City, Henan and
the titles to the buildings thereon.  This land lot has been granted by the
state for the purpose of industrial use.

 
2  
Party B is a limited liability company established by two natural persons (Zhang
Peizhuang and Fang Binjie).

 
3  
Now, the Parties have agreed that Party A will lease parts of Factory Premises
on the aforesaid land to Party B.

 


According to the Contract Law of the People's Republic of China and other
relevant laws and regulations, and by the principle of equality, mutual consent,
mutual benefits and good faith, the Parties have, after mutual negotiation,
entered into this Agreement as to Party B’s lease from Party A of Factory
Premises that are duly authorized to be leased.
 
Article 1    Status of the Factory Premises to be Leased
 
1.1  
The Factory Premises to be leased by Party A to Party B are located at No. 93,
Xin Song Road, Kaifeng City, Henan with total construction area of 27,451
m2.  Reference is made to Appendix I to this Agreement for the numbers of the
building title certificates for the Factory Premises to be leased to Party B
(the Factory Premises to be leased to Party B by Party A would hereinafter be
referred to as the “Factory Premises”).

 
 
 
1

--------------------------------------------------------------------------------

 
 
1.2  
Party A hereby enters into this lease with Party B as the owner of titles to the
Factory Premises.  Before entering into this Agreement, Party A has demonstrated
to Party B the Agreement for Transfer of Land Use Right and Housing Titles under
which Party A obtained titles to The Factory Premises

 
 
Article 2    The Nature of the Lease and For Purpose of Production
 
2.1  
Party A has examined the business license or the contemplated business scope of
Party B.  Party B warrants to Party A that Party B will use The Factory Premises
strictly in accordance with its approved business scope during Party B’s lease
thereof.

 
2.2  
Party B warrants that Party B will not, unless having been approved in writing
by Party A or by competent regulatory authorities (including work safety
authority, fire control authority, etc.) according to relevant regulations,
conduct in the Factory Premises any production activities other than those set
forth in Article 2.1.

 


Article 3    Delivery Date and Lease Term
 
3.1  
Party A will deliver The Factory Premises to Party B immediately after Party A
acquires title to the Factory Premises pursuant to the Agreement for Transfer of
Land Use Right and Housing Titles entered into between Party A and Party B on
August 26, 2008.  The term of this lease will start on the date of such delivery
and lasts for one whole year.

 
3.2  
Upon expiration of this lease, Party B will return The Factory Premises on a
timely basis.  If Party B intends to extend the lease, it will inform Party A in
writing of its intent for extension of the lease three months prior to the
expiration to the lease.  If Party A so agrees, both Parties will sign a new
Factory Premises Lease Agreement.

 


Article 4    Rental, Method and Time limit of Payment
 
4.1  
The annual total rental for The Factory Premises will be the RMB equivalent of
US$ 80,000 (the applicable conversion rate will be the foreign exchange rate
quoted by the People’s Bank of China for Renminbi on the date of the execution
of this Agreement).

 
4.2  
Party B will pay each annual rental prior to December 31 each year.  Party B
will wire transfer the payment to the below bank account designated by Party A,
or pay the amount in other methods as agreed upon in writing by the Parties:

 
  Account-Opening Bank: Chengdong sub-branch, Kaifeng Branch, Industrial and
Commercial Bank of China
  Account number: 1703020209048023684
 
 
 
2

--------------------------------------------------------------------------------

 

 
In case of any overdue payment, Party B will pay 0.3% of the annual rental as
liquidated damages for each day on which its rental is overdue.


 
Article 5    Earnest Money and Other Fees
 
5.1  
At the delivery of The Factory Premises, Party B will pay no earnest money for
the lease of The Factory Premises.

 
5.2  
During the term of this lease, Party B will be responsible for payment of fees
relating to tap water, electricity, gas, telecommunication, facilities, property
management, etc.

 
5.3  
During the term of this lease, Party A is responsible to secure property
insurance for The Factory Premises, and Party B is responsible to secure
property insurance for Party B’s assets in The Factory Premises.

 


Article 6    Requirement on the Use of The Factory Premises
 
6.1  
During the term of this lease, Party B shall be responsible for reasonable
maintenance of the equipment and other assets inside the building; Party A will,
at its own cost, be responsible to maintain and repair for damages during
ordinary use of the Factory Premises unless such damages are caused by Party B’s
fault or negligence.  Party A will repair within three working days after the
receipt of Party B’s notice.  If Party A fails to repair within the aforesaid
time limit, Party B could repair such damages itself, and then promptly inform
Party A of such repair and present to Party A relevant invoices for the expense
incurred, and Party A will bear expenses reasonably incurred in connection with
Party B’s repair.

 
6.2  
During the term of this lease, Party B will reasonably use and take care of The
Factory Premises and relevant facilities.  Party B will bear maintenance costs
relating to damages to the Factory Premises arising out of Party B’s improper or
unreasonable use thereof.

 
6.3  
During the term of this lease, both Parties will coordinate with each other in
good faith, and ensure the Factory Premises in usable and safe condition.  When
Party A examines the Factory Premises for its duty of safety administration,
Party B will coordinate with Party A.  Upon discovering hidden work safety risks
with Party B, Party A has the right to inform Party B in writing and require it
to rectify.

 
6.4  
If Party B is to add equipment or decorations in the Factory Premises, it shall
obtain Party A’s written consent in advance.

 


Article 7    The Status of the Factory Premises Upon Return
 
7.1  
Unless Party A has agreed to the extension of this Agreement, Party B will
return the Factory Premises within ten days from the expiration of this lease.

 
7.2  
The Factory Premises so returned by Party B will be maintained in such condition
as after normal use.

 


 
3

--------------------------------------------------------------------------------

 


Article 8    Sub-lease, Transfer and Exchange
 
8.1  
During the term of this lease, Party B will obtain Party A’s consent in writing
before it sub-leases any part or the whole of the Factory Premises to any third
party.

 
8.2  
During the term of this lease, Party B will obtain Party A’s consent in writing
before Party B delegates its lease of the Factory Premises to a third party or
exchanges its lease of the Factory Premises with a third party.  After such
delegation or exchange, the third party which has entered into the delegation or
exchange of the lease of the Factory Premises will enter into a agreement with
Party A for a change in the lessee and proceeds to perform this Agreement.

 
8.3  
During the term of this lease, if Party A intends to sell or pledge the Factory
Premises, it will inform Party B three months in advance.  When Party A is to
sell The Factory Premises or the mortgagee is to foreclose on the Factory
Premises, Party B has the right of first refusal to acquire the Factory Premises
on the same terms.

 


Article 9    Termination Conditions
 
9.1  
During the term of this lease, upon any of the below circumstances, the
Agreement will terminate and neither Party will be liable to the other:

 
A  
The land use right to the land covered by the Factory Premises is duly taken
back by the State ahead of schedule.



B  
The Factory Premises are duly requisitioned for public interests.



C  
For purpose of urban planning, the Factory Premises are duly listed among
properties required to be demolished and relocated.



D  
During the term of this lease, the Factory Premises are identified as hazardous
Factory Premises, or are demolished or lost due to force majeure.



E  
Other circumstances under which the lease may be terminated, as agreed upon by
the Parties in writing.

 
9.2  
Under any of the below circumstances, either Party may inform the other to
terminate the Agreement.  If such breach of the Agreement by one Party has
caused damages to the other Party, the breaching Party will indemnify the
non-breaching Party for all the direct damages incurred by the non-breaching
Party:

 
A  
Party A fails to deliver the Factory Premises within the time limit, and fails
again to do so thirty days after Party B’s notice.



B  
The Factory Premises delivered by Party A do not conform to the provisions of
the Agreement, thus frustrating the purpose of this lease; or the Factory
Premises delivered by Party A pose danger to workplace safety or contain defect
in fire-control rating.

 
 
 
 
4

--------------------------------------------------------------------------------

 

 
C  
Party A discovers workplace safety problems in Party B, and informs Party B in
writing and requires it to remedy the Factory Premises, but Party B fails or
refuses to remedy.



D  
Without Party A’s consent in writing and approvals from competent regulatory
authorities, Party B changes the Factory Premises’ intended or planned
production use and conducts production activities other than those set forth in
Article 2.1.



E  
Without Party A’s consent in writing or approvals from competent regulatory
authorities (including work safety authority, fire control authority, etc.),
Party B adds new facilities, modify internal designs, or produces, operates,
transports, stores and uses hazardous materials or disposes of hazardous
chemicals.



F  
Without Party A’s consent in writing, Party B sub-leases the Factory Premises,
transfers the lease to a third party, or exchanges the lease with a third party.



G  
Party B has been in default on the rental payment for an aggregate of twelve
months.



H  
The Factory Premises suffer damages due to Party B’s improper use thereof or any
other negligence.



I  
Other circumstances under which this lease may be terminated, as agreed on by
the Parties in writing.

 


Article 10    Breach
 
10.1  
If The Factory Premises contain defects when delivered, Party A will repair such
defects within ten days from the delivery.  If Party A fails to repair within
such time limit,  the rental that Party A is entitled to will be reduced and
relevant provisions relating to the rental will be amended.

 
10.2  
 Party A will indemnify Party B for any damages Party B has suffered due to the
fact that Party A fails to inform Party B of the existence on Factory Premises
of any mortgage or of any restriction on alienation of its title.

 
10.3  
If Party B changes the construction structure of the Factory Premises, or
violates relevant technical standards or provisions on fire control and safety
without Party A’s consent in writing, or exceeds the scope of Party A’s consent
in writing, Party A is entitled to Party B’s restoration of the Factory Premises
and payment for damages.

 
 
 
5

--------------------------------------------------------------------------------

 
 

 
Article 11    Disputes Resolutions
 
11.1  
This agreement is governed by the laws and regulations of the People’s Republic
of China.

 
11.2  
If any dispute arises during the performance of this agreement, it will be
resolved by the Parties through negotiation.  If no resolution could be made
through negotiation, the dispute will be resolved through arbitration.  The
Parties mutually agree that the dispute will be submitted to Shanghai
sub-commission of the China International Economic and Trade Arbitration
Commission, and will be arbitrated according to its arbitration rules.  The
arbitration award is final and binding on both Parties.

 


Article 12    Miscellaneous
 
12.1  
Nothing contained in this Agreement will constitute or create between either
Party and any of its officers, directors, employees or agents, an agency or
representative relationship or a partnership, nor will this Agreement create any
express or implied right, power or authority of Party B to enter into any
agreement, or to incur any liability or obligation, on behalf of Party A.  Party
A will not be held liable under any circumstances under this Agreement to Party
B or any third party for any act or omission by Party B that takes place before
or after the execution of this Agreement.

 
12.2  
. Under no circumstances will Party A be held liable under this Agreement for
any obligations, commitments or liabilities that existed, exist or will exist
with respect to any social insurance contribution, employee welfare plan,
pension plan, severance payment, workers compensation, redundancy cost, or any
other mandatory or optional welfare plan, for the benefit of, or relating to,
any present or former employee (including any beneficiary of any such employee)
of Party B or its predecessors.

 
12.3  
 During the term of this lease, if Party A is to mortgage a part or the whole of
the Factory Premises, it will inform Party B in writing and warrants to Party B:
if relevant parties are to dispose of The Factory Premises by sale thereof,
Party A will, 10 days in advance to such disposal, inquire Party B in writing if
Party B will exercise its right of first refusal with respect to the Factory
Premises.

 
12.4  
This agreement will take effective after both Parties have signed and attached
their official seals to it.  After the effectiveness of the Agreement, Party A
will be responsible to register it according to relevant regulations and obtain
the registration certificate for the lease agreement.

 
12.5  
After the registration of this agreement, if this agreement is revised or
terminated, Party A will be responsible to go through formalities for
alternation or termination registration with the original registration authority
within fifteen days from such alternation or termination.

 
12.6  
The Parties may negotiate with each other and reach mutual consent on any matter
not covered in this agreement and then enter into supplemental articles.  The
supplemental articles and the appendix to this agreement are indivisible parts
of this agreement, and any handwritten or printed word filled in any blank in
this agreement, its supplemental articles or its appendix will have the same
effect as the main body of this agreement.

 
12.7  
This Agreement and its appendix will be executed in three originals.  Party A
and Party B will each hold one original, and another original should be filed
with Kaifeng real estate administrative authority.  Each of the three originals
should have equal legal effect.

 


 
6

--------------------------------------------------------------------------------

 


Party A


[Official Seal]
Legal representative of Party A: /s/ Fang Siping
                                                         Mr. Fang Siping
Date of Execution: August 26,  2008
Location of Execution: Kaifeng City, Henan Province, China




Party B


[Official Seal]
Legal representative of Party B: /s/ Zhang Peizhuang
                                                       Mr. Zhang Peizhuang
Date of Execution: August 26, 2008
Location of Execution: Kaifeng City, Henan Province, China
 
7